Citation Nr: 0017516	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  95-00 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of a debt stemming from 
the overpayment of improved pension benefits, to include the 
question of whether such debt was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1994 decision by the Committee on 
Waivers and Compromises (Committee) of the New Orleans, 
Louisiana Department of Veterans Affairs (VA) Regional Office 
(RO), which denied waiver of recovery of an overpayment in 
the amount of $7,104.  The veteran appeared at a hearing at 
the RO in August 1994.  In January 1997, the Board REMANDED 
the case for procedural purposes.  The case was subsequently 
returned to the Board.

In November 1997, the Board REMANDED the case to the RO for 
consideration of the issue of whether the creation of the 
debt was proper.  The RO addressed this issue and returned 
the case to the Board.  The Board notes that the Committee, 
in a December 1999 letter (prior to the issuance of the 
January 2000 Supplemental statement of the case), advised 
that it could not adjudicate the case as the issue of 
creation was still on appeal to the Board.  Thus, the issue 
of waiver is in abeyance at the RO.


REMAND

The Board notes that the RO, in an August 1999 decision, 
adjusted the amount of the debt and determined that the debt 
in the amount of $4,854 was properly created.  The veteran 
submitted a timely notice of disagreement to this decision in 
August 1999, and the RO issued a Supplemental statement of 
the case addressing the creation of the debt in January 2000.  
The January 2000 supplemental statement of the case advised 
the veteran of the requirement to submit a substantive 
appeal.  According to 38 C.F.R. § 20.302, he had one year 
from the date of notification (August 3, 1999) to file a 
timely substantive appeal.  According to 38 C.F.R. § 20.300, 
the substantive appeal must be filed with the VA office from 
which the veteran received notice of the determination being 
appealed.  To date, a copy of a substantive appeal on the 
issue of the creation/calculation of the debt has not been 
forwarded to the Board.  Only when it is clear whether or not 
the appellant has perfected an appeal as to the issue of the 
creation/calculation of the debt, can the issue of waiver be 
decided.  

Accordingly, this case is REMANDED for the following:

1.  The RO should determine whether the 
veteran has submitted a timely 
substantive appeal as to the creation/ 
calculation of his debt.  38 C.F.R. 
§ 20.300.  If a timely substantive 
appeal has been received, the RO should 
attach it to the file and promptly 
forward the file to the Board for 
adjudication.

2.  If a substantive appeal as to the 
issue of whether overpayment was 
properly created is not of record, the 
RO should comply with item #3 of the 
November 1997 Remand and forward this 
case to the Committee for readjudication 
of the veteran's claim for waiver of the 
recovery of the overpayment in the 
amount of $4,854.   

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




